Citation Nr: 1100528	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  04-07 423A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for multiple joint pain, 
including due to an undiagnosed illness.

2.  Entitlement to a compensable initial rating for the excision 
of multiple lipomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 
1987 to August 1994; he also has had subsequent service in the 
Air National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from 
May and August 2003 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In December 2006, to support his claims, the Veteran testified at 
a hearing at the Board's office in Washington, DC, before the 
undersigned Veterans Law Judge (VLJ), also commonly referred to 
as a Central Office hearing.

The Board subsequently, in February 2007, issued a decision 
denying two other claims the Veteran also had appealed - for 
service connection for memory loss and headaches, including due 
to an undiagnosed illness.  However, the Board remanded his 
remaining claims for service connection for multiple joint pain 
and a higher initial rating for the excision of multiple lipomas 
to the RO via the Appeals Management Center (AMC) for additional 
development and consideration.  

Regrettably, the Board must again remand the claim for service 
connection for multiple joint pain for still further development.  
But there is sufficient evidence now of record to fairly decide 
the remaining claim for a higher initial rating for the excision 
of the multiple lipomas .  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a Veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others).  




FINDING OF FACT

The Veteran's four surgical scars from excising the lipomas are 
flat, non-tender, and mobile without any keloid formation or 
adherence to or loss of underlying tissue and cover a total 
surface area of less than 39 square centimeters.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for 
the excision of the multiple lipomas.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10; 4.118, Diagnostic Code 
7804 (2002); 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2008); 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
review.  The Board will then address this claim on its underlying 
merits, providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  The Supreme Court rejected the notion that all VA 
notice errors are presumptively prejudicial.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008), that prejudicial deficiencies in the timing or content of 
a VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to substantiate 
his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Sanders, 487 F. 
3d at 889.  Additionally, consideration was given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), that for an increased-compensation claim, 38 
U.S.C. § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase has on 
the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009) the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding.  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.



It also since has been held in Vazquez-Flores v. Shinseki, No. 
05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a 
notice error, such as failing to inform the Appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the Appellant's burden to demonstrate prejudice, at the 
CAVC level, does not shift to VA unless notice is not provided at 
all.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2000, January 2002, August 2002 and February 2007.  The letters 
informed him of the evidence required to substantiate his claim 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that the February 2007 letter 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim, keeping in mind 
his claim initially arose in the context of him trying to 
establish his underlying entitlement to service connection, since 
granted.  In cases, as here, where the claim arose in another 
context - namely, the Veteran trying to establish his underlying 
entitlement to service connection, and the claim was subsequently 
granted and he has appealed a downstream issue such as the 
initial disability rating assigned, the underlying claim has been 
more than substantiated, it has been proven.  Consequently, the 
initially intended purposes of § 5103(a) notice has been 
fulfilled, such that no further § 5103(a) notice is required.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, 
here, as mentioned, the Veteran was nonetheless provided the 
additional Dingess notice concerning the downstream disability 
rating and effective date elements of his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his available 
service treatment records (STRs) and VA treatment records and 
arranged for VA compensation examinations - initially to assess 
the etiology, then severity, of his disability, again, because he 
was at first trying to establish his underlying entitlement to 
service connection whereas he is now requesting a higher initial 
rating for this now service-connected disability.

There is no credible suggestion this disability has worsened 
since his most recent May 2007 VA examination, so reexamination 
is not required.  38 C.F.R. § 3.327  Rather, there is sufficient 
evidence, already of record, to fairly decide this claim insofar 
as assessing the severity of this disability.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The 
Court has recognized that the requirement of a 
"contemporaneous" examination - albeit in the context of a 
claim instead for service connection (so not a higher rating for 
a service-connected disability), does not require a new 
examination based upon the mere passage of time.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007).

Finally, the Board is also satisfied there was substantial 
compliance with its February 2007 remand directives that 
specifically concerned this claim, especially inasmuch as the 
Veteran had the requested VA compensation examination to reassess 
the severity of this disability in light of the applicable 
rating criteria.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Therefore, the Board is satisfied that VA has provided all 
assistance required by the VCAA and that appellate review may 
proceed without prejudicing the Veteran.

II.  Entitlement to an Initial Compensable Rating for the 
Excision of the Multiple Lipomas

Since the Veteran's claim arises from his disagreement with the 
initial rating assigned following the granting of service 
connection for the excision of the multiple lipomas in the May 
2003 rating decision, some further discussion of the Fenderson 
case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In Fenderson, the Court noted the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case, as here, in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been service 
connected.  In the former situation, the Court held in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of 
disability is of primary importance.  See also, however, Hart v. 
Mansfield, 21 Vet App 505 (2007) (a more recent decision of the 
Court holding that, in determining the present/current level of 
disability for any increased-evaluation claim, the Board must 
consider whether the rating should be "staged").  Similarly, 
where, as here, the Veteran has expressed dissatisfaction with 
the assignment of the initial rating, VA also must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known as 
"staged rating."  Fenderson, 12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor. 
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).



The Board schedular criteria by which skin disorders are rated 
were revised twice since the Veteran filed his claim.  The first 
revision was effective August 30, 2002, and there were additional 
revisions effective October 23, 2008, to more clearly reflect VA 
policies concerning the evaluation of scars.  73 Fed. Reg. 
54,708-54,712 (September 23, 2008).  Under the current 
regulations, DC 7804 is evaluated as scars that are painful or 
unstable.  38 C.F.R. § 4.118 (2010).

Under the October 23, 2008 regulations, a compensable disability 
rating is warranted for a scar that is deep or that causes 
limited motion in an area or areas exceeding 6 square inches (39 
square centimeters) (DC 7801); for a superficial scar that does 
not cause limited motion but which covers an area of 144 square 
inches (929 sq. cm.) or greater (DC 7802); for an unstable, 
superficial scar (DC 7803); for a superficial scar that is 
painful on examination (DC 7804).  38 C.F.R. § 4.118 (2008).

Under the August 20, 2002 regulations, a 10 percent rating is 
warranted when the scar is painful on examination.  This is the 
highest available rating.  38 C.F.R. § 4.118, DC 7804.

Here, there is simply no objective medical evidence supporting a 
10 percent rating under the August 20, 2002 regulations.  The 
August 2002 examiner noted the excisions were "asymptomatic."  
Further, the May 2007 examiner determined the excisions were 
"non-tender."  Thus, neither examiner described the excisions 
as painful so as to warrant a disability rating of 10 percent 
under this version of the regulations.  

Quite significantly, the October 2008 revisions do not appear to 
effect any substantive changes to Diagnostic Codes 7801-7805, 
such that would make them applicable or more favorable to the 
Veteran's skin disorder.  Indeed, although DC 7803 was removed 
from the rating schedule by the October 2008 revisions, there is 
simply no medical evidence of record that any of the four scars 
has ever been unstable.  See 38 C.F.R. § 4.118.  See also Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and evidence).  
And while DC 7800 was also affected by the changes, that 
Diagnostic Code is similarly inapplicable under the prior or 
current regulations since it deals with disfigurement and scars 
of the head, face or neck.  Id.  Consequently, there is no need 
to assess which version of the regulations is more favorable to 
him.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).

The August 2002 VA examination report indicates the existence of 
lumps on the Veteran's arms, right side of his abdomen and back, 
noted in service in 1993.  He subsequently had the four lumps 
removed, one from his arm (left elbow), one from the right side 
of his abdomen, and two from his back.  They were diagnosed as 
angifibrolipomas.  But the residual scars were described as 
asymptomatic and no measurements of their size were provided.  

The May 2007 VA examination report indicates the same locations 
of these scars from the excision of the lipomas.  The VA examiner 
also indicated the Veteran claimed to have some residual pain and 
irritation regarding the excision of the lipoma from his left 
elbow.  Each of the affected areas was measured.  The excision on 
the left elbow measured 1 centimeter in length by 0.5 centimeters 
in width; the abdomen excisions measured 2 centimeters in length 
by 0.4 centimeters in width; one back excision measured 2.5 
centimeters in length by 0.5 centimeters in width; and the second 
excision on the back measured 2.5 centimeters in length and was 
described as "linear."  The examiner also described the scars 
as flat, non-tender and mobile without any keloid formation or 
loss of tissue.  

So these objective findings do not indicate the excisions are 
deep or adherent to underlying tissue.  Indeed, Note One (1) of 
DC 7801 instructs that a deep scar is one associated with 
underlying soft tissue damage.  Here, there is no evidence of 
underlying soft tissue damage in any of the excisions or the area 
underneath them.  But even assuming, though not conceding, for 
the sake of argument, that the excisions are deep, then the total 
area affected is still much smaller than the 39 square 
centimeters required for a compensable rating under DC 7801.  
Furthermore, the Veteran also cannot meet the far greater surface 
area requirement of 929 square centimeters for a compensable 
rating under DC 7802.

And regarding his complaints of pain and irritation, especially 
concerning the excision of the lipoma from his left elbow, they 
were not confirmed during the objective clinical portion of that 
evaluation.  There similarly were no such objective findings 
during the earlier August 2002 VA examination, thereby precluding 
a compensable rating under DC 7804.  Furthermore, there is no 
indication the locations of the Veteran's excisions would impede 
his range of motion.  Therefore, the objective medical findings 
outweigh his subjective claims of pain and irritation.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).  Consequently, neither the former 
regulations nor revisions afford the Veteran an initial 
compensable rating for this disability.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board finds no evidence that this 
disability has markedly interfered with his ability to work, 
meaning above and beyond that contemplated by his schedular 
rating.  According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation and 
treatment has been primarily, if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial compensable rating for the excision of 
the multiple lipomas is denied.


REMAND

Concerning the Veteran's remaining claim for service connection 
for multiple joint pain, including due to undiagnosed illness, 
additional development is required.

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2010).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

Certain conditions are considered chronic, per se, and therefore 
will be presumed to have been incurred in service if manifested 
to a compensable degree (generally of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).



So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Evidence relating a current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Because it has been confirmed the Veteran served in the Southwest 
Asia Theater of operations during the Persian Gulf War, service 
connection also may be established on an alternative presumptive 
basis under 38 C.F.R. § 3.317.  Under this regulation, service 
connection may be warranted for a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic disability 
that became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than not 
later than December 31, 2011.  See 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic 
multi-symptom illness; and (3) a diagnosed illness that the 
Secretary of VA determines in regulations prescribed under 38 
U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.117, unlike those for "direct service connection," there is 
no requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. Principi, 
19 Vet. App. 1, 8-9.  Further, lay persons are competent to 
report objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or an 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In this particular instance, however, the Veteran's joint pains 
have been attributed to known (rather than unknown) clinical 
diagnoses.  To wit, the August 2002 VA examiner attributed these 
pains to bilateral degenerative joint disease (DJD) of the 
sacroiliac joints, also DJD of the hip joints, right shoulder 
tendinitis, bilateral retropatellar pain syndrome, bilateral 
recurrent wrist sprain, and bilateral recurrent ankle sprain.  
This examiner concluded the Veteran did not meet the criteria for 
undiagnosed illness.  

More recently, as directed by the Board's February 2007 remand, 
the Veteran had an additional VA examination and this other 
examiner was asked to confirm whether the Veteran's claimed joint 
pains could be attributed to known clinical diagnoses.  The 
examiner was additionally asked to comment on whether the 
diagnosed disorders may be attributable to the Veteran's military 
service.

The VA examiner that evaluated the Veteran in May 2007, pursuant 
to this remand request, confirmed the prior diagnoses of the 
August 2002 examiner, but failed to render an opinion as to the 
etiology of the claimed disorders.  So, in September 2009, an 
additional opinion was requested.  The September 2009 VA examiner 
determined the Veteran's "joint pain is less likely as not 
caused by or a result of an undiagnosed illness."  The examiner 
based this opinion on radiological evidence of degenerative 
arthritis of the hips, knees and spine, evidence of bilateral 
tendonitis of the shoulders, and recurrent sprains of the wrists 
and ankles.  However, this examiner did not opine as the etiology 
of these disorders in terms of whether they are otherwise 
attributable to the Veteran's military service 
(meaning nonetheless related to his service, even if not a 
manifestation of undiagnosed illness).

The RO therefore again requested an opinion concerning this.  The 
November 2009 VA examiner commented that it would require 
resorting to speculation to conclude that the diagnosed 
degenerative joint disease, recurrent joint sprains and 
tendonitis were caused by the Veteran's active military service.



Since these VA examiners have determined the Veteran's multiple-
joint pain is not a manifestation of undiagnosed illness of the 
type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, he 
must show the required linkage between the conditions causing 
this pain (DJD, etc.) and his military service.  That is to say, 
there is no presumption of this correlation.  Gutierrez, 19 Vet. 
App. at 8-9.

The Court has held that, once VA undertakes the effort to provide 
an examination for a claim, even if not statutorily obligated to 
do so, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. 
Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 
1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence ... is essential for a proper 
appellate decision").

In reviewing a similar factual scenario wherein VA examiners 
conveyed that they could not advance an opinion without resort to 
"mere speculation," the Court has directed that, in general, it 
must be clear on the record that the inability to opine on 
questions of diagnosis and etiology is not the first impression 
of an uninformed examiner, but rather an assessment arrived at 
after all due diligence in seeking relevant medical information 
that may have bearing on the requested opinion. See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  As the Secretary of VA has 
acknowledged, this requirement is inherent in the statutory 
equipoise rule as interpreted by the implementing regulation.  
See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 ("When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises ... such doubt will be resolved in favor of the 
claimant.")



An examiner's conclusion that a diagnosis or etiology opinion is 
not possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion.  However, a bald statement that it would be speculative 
for the examiner to render an opinion as to etiology or diagnosis 
is fraught with ambiguity.  For example, it is unclear whether 
the examiner lacks the expertise to render such an opinion, or 
whether some additional testing or information is needed, and 
possibly available, which would permit such an opinion, either of 
which would render the opinion inadequate for resolving the 
claim.  See Daves and Green, supra.

Thus, before the Board can rely on an examiner's conclusion that 
an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").

Furthermore, the Secretary must ensure that any medical opinion, 
including one that states no conclusion can be reached without 
resorting to speculation, is "based on sufficient facts or 
data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2009).  Therefore, it must be clear, from either the examiner's 
statements or the Board decision, that the examiner has indeed 
considered "all procurable and assembled data," by obtaining 
all tests and records that might reasonably illuminate the 
medical analysis.  See Daves, supra.  When the record leaves this 
issue in doubt, it is the Board's duty to remand for further 
development.  The examiner may also have an obligation to conduct 
research in the medical literature depending on the evidence in 
the record at the time of examination.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  The phrase "without resort to 
speculation" should reflect the limitations of knowledge in the 
medical community at large and not those of a particular 
examiner.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).



Having said that, the Court in Jones also acknowledged there are 
instances where a definitive opinion on etiology cannot be 
provided because required information is missing or can no longer 
be obtained or current medical knowledge yields multiple possible 
etiologies with none more likely than not the cause of the 
claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) (noting the Board need not obtain further medical evidence 
where the medical evidence "indicates that determining the cause 
is speculative").

Here, though, it is not evident from the record that the November 
2009 VA examiner's use of the phrase "without resort to mere 
speculation" reflected "the limitations of knowledge in the 
medical community at large and not those of [this] particular 
examiner."  So clarification of this is needed before deciding 
this remaining claim for multiple-joint pain.

Accordingly, this claim is REMANDED for the following additional 
development and consideration:

1.  If possible, have the November 2009 
VA compensation examiner submit supplemental, 
and hopefully more definitive, comment on the 
etiology of the Veteran's multiple-joint 
pain, but especially insofar as the 
likelihood (very likely, as likely as not, or 
unlikely) the underlying disorders that are 
causing this pain - namely, the DJD, 
recurrent joint sprains and tendonitis - 
initially manifested during his military 
service or within one year of his discharge 
or are otherwise attributable to his service.

In requesting this additional supplemental 
comment, this VA examiner should note that, 
in order to rely upon a statement that an 
opinion cannot be provided concerning this 
without resorting to mere speculation, it 
must be clear that the procurable and 
assembled data was fully considered and the 
basis for the opinion must be provided by the 
examiner or apparent upon a review of the 
record.  So this examiner should make every 
effort to provide this needed opinion, 
including all supporting rationale.

If after consideration of all pertinent 
facts, additional studies, or procurable 
data, this requested opinion still cannot be 
provided without resort to mere speculation, 
then this must be expressly indicated and, 
more importantly, the examiner must explain 
why this requested opinion is not possible or 
feasible.

If this examiner is unavailable to provide 
further comment, then obtain this opinion 
from someone else equally qualified to make 
this necessary determination.  In this latter 
instance, it may be necessary to have the 
Veteran reexamined, but this is left to the 
designee's discretion.

If it is determined that reexamination is 
required, then all necessary diagnostic 
testing and evaluation should be performed.

And, in any event, the claims file must be 
made available to and reviewed by the 
examiner designated to comment for the 
pertinent medical and other history, 
including a complete copy of this remand.

2.  Then readjudicate this remaining claim in 
light of the additional evidence.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a SSOC and give them time to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


